PER CURIAM.
This action was brought to recover damages for breach of warranty upon the sale of a horse. The only testimony given upon the measure of damages was the difference between what the plaintiff paid for the animal and the sum for which it was subsequently sold, whether at public or private sale does not) clearly appear.
The measure of damages in cases of a breach of warranty is the difference between the value of the article at the time of the sale, if it had corresponded with the warranty, and its value with the defect complained of. Muller v. Eno, 14 N. Y. 597. This rule not being followed, the judgment must be reversed.
Judgment reversed. ' New trial ordered, with costs to the appellant to abide the event.